 



EXHIBIT 10.36
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
           YEAR-END OPTION AWARD
     This Award Agreement sets forth the terms and conditions of the           
year-end award (this “Award”) of Nonqualified Stock Options (“          
Year-End Options”) granted to you under The Goldman Sachs Amended and Restated
Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
     2. Award. The Award Statement delivered to you sets forth (i) the Date of
Grant of the            Year-End Options, (ii) the number of            Year-End
Options and (iii) the Exercise Price of each            Year-End Option. Until
shares of Common Stock (“Shares”) are delivered to you pursuant to Paragraph 7
after you exercise your            Year-End Options, you have no rights as a
shareholder of GS Inc. This Award is conditioned on your executing the related
signature card and returning it to the address designated and/or by the method
specified by the date specified, and is subject to all terms, conditions and
provisions of the Plan and this Award Agreement, including, without limitation,
the arbitration and choice of forum provisions set forth in Paragraph 13. By
executing the related signature card (which, among other things, opens the
custody account referred to in paragraph 7 if you have not done so already), you
will have confirmed your acceptance of all of the terms and conditions of this
Award Agreement.
     3. Expiration Date. The Expiration Date for your            Year-End
Options is November 25, 2016 (in New York). Notwithstanding anything to the
contrary in this Award Agreement, but subject to earlier termination as provided
in this Award Agreement or otherwise in accordance with the Plan, on the
Expiration Date all of your then Outstanding            Year-End Options shall
terminate.
     4. Vesting.
     (a) In General. Except as provided below in Paragraphs 4(b), 4(c), 4(d),
5(a), 5(b), 10(g), and 11, on each Vesting Date you shall become Vested in the
number or percentage of your            Year-End Options specified next to such
Vesting Date on the Award Statement (which may be rounded to avoid fractional
Shares). While continued active Employment is not required in order for your
Outstanding Vested            Year-End Options to become exercisable, all other
terms and conditions of this Award Agreement shall continue to apply to such
Vested            Year-End Options, and failure to meet such terms and
conditions may result in the termination of this Award (as a result of which no
Shares subject to any such Vested            Year-End Options would be
delivered).
     (b) Death. Notwithstanding any other provision of this Award Agreement, if
you die prior to an applicable Vesting Date, as soon as practicable after the
date of death and after such documentation as may be requested by the Committee
is provided to the Committee, any such            Year-End Options that were
Outstanding but that had not yet become Vested immediately prior to your death
shall become Vested, but all other conditions of this Award Agreement shall
apply.

 



--------------------------------------------------------------------------------



 



     (c) Extended Absence, Retirement and Downsizing.
     (i) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 5(c), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement, the condition set forth in Paragraph 5(a) shall be waived
with respect to any            Year-End Options that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such            Year-End Options shall become Vested), but
all other conditions of this Award Agreement shall continue to apply.
     (ii) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 5(a) shall be
waived with respect to your            Year-End Options that were Outstanding
but that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such            Year-End Options shall become
Vested), but all other conditions of this Award Agreement shall continue to
apply. Whether or not your Employment is terminated solely by reason of a
“downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”
     (d) Change in Control. Notwithstanding any other provision of this Award
Agreement, if there is a Change in Control and your Employment terminates as
described in Paragraph 6(d), the condition set forth in Paragraph 5(a) shall be
waived with respect to any            Year-End Options that were Outstanding but
that had not yet become Vested immediately prior to such termination of
Employment (as a result of which such            Year-End Options shall become
Vested), but all other terms and conditions of this Award Agreement shall
continue to apply.
     5. Termination of            Year-End Options Upon Certain Events.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 4(b), 4(c), 4(d) and 10(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your            Year-End Options that were Outstanding but
had not yet become Vested immediately prior to your termination of Employment
immediately shall terminate.
     (b) Unless the Committee determines otherwise, your rights in respect of
all of your Outstanding            Year-End Options (whether or not Vested)
shall immediately terminate, such            Year-End Options shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof, if at any time
prior to the date you exercise such            Year-End Options:
     (i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 13 or Section 3.17
of the Plan;
     (ii) any event that constitutes Cause has occurred;
     (iii) (A) you in any manner, directly or indirectly, (1) Solicit any Client
to transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (2) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any such Client,
(3) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (4) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring, of any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring whether as an
employee or consultant or otherwise, or (B) Selected Firm Personnel are
Solicited, hired or accepted into partnership, membership or similar status (1)
by a

-2-



--------------------------------------------------------------------------------



 



Competitive Enterprise that you form, that bears your name, in which you are a
partner, member or have similar status, or in which you possess or control
greater than a de minimis equity ownership, voting or profit participation or
(2) by any Competitive Enterprise where you have, or are intended to have,
direct or indirect managerial or supervisory responsibility for such Selected
Firm Personnel;
     (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By exercising any           
Year-End Option under this Award Agreement, or by accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all of the terms and
conditions of the Plan and this Award Agreement;
     (v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement or any shareholders’ agreement to
which other similarly situated employees of the Firm are a party; or
     (vi) as a result of any action brought by you, it is determined that any of
the terms or conditions for exercise of your            Year-End Options or
delivery of Shares in respect thereto are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     (c) Without limiting the application of Paragraph 5(b), your Outstanding
           Year-End Options that become Vested in accordance with
Paragraph 4(c)(i) immediately shall terminate, and such Outstanding           
Year-End Options shall cease to be Outstanding if, prior to the original Vesting
Date with respect to such            Year-End Options, you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Competitive Enterprise, or (ii) associate in any capacity (including, but
not limited to, association as an officer, employee, partner, director,
consultant, agent or advisor) with any Competitive Enterprise. Notwithstanding
the foregoing, unless otherwise determined by the Committee in its discretion,
this Paragraph 5(c) will not apply if your termination of Employment by reason
of Extended Absence or Retirement is characterized by the Firm as “involuntary”
or by “mutual agreement” other than for Cause and if you execute such a general
waiver and release of claims and an agreement to pay any associated tax
liability, both as may be prescribed by the Firm or its designee. No termination
of Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will
constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”
     6. Exercisability of Vested            Year-End Options.
          (a) In General. Only            Year-End Options that are Outstanding
and Vested can be exercised. Outstanding Vested            Year-End Options must
be exercised subject to Paragraph 6(e) and in accordance with procedures
established by the Committee from time to time but, subject to Paragraphs 6(b),
6(d) and 10(g), not earlier than the Initial Exercise Date. The Initial Exercise
Date for your            Year-End Options shall be a date specified by the
Committee that is not more than thirty (30) Business Days after the date listed
on the Award Statement as the Initial Exercise Date, if that date is during a
Window Period or, if the date listed on the Award Statement is not during a
Window Period, on a date specified by the Committee that is not more than 30
Business Days after the first Trading Day of the first Window Period that begins
thereafter. For this purpose, a “Trading Day” is a day on which Shares trade
regular way on the New York Stock Exchange.

-3-



--------------------------------------------------------------------------------



 



The Committee may from time to time prescribe periods during which the Vested
           Year-End Options shall not be exercisable. In addition, the exercise
procedures established by the Committee may require you to take specific steps
in order to exercise your            Year-End Options within a minimum time
prior to the effective date of exercise.
          (b) Death. Notwithstanding any other provision of this Award
Agreement, if you die and, at the time of your death, you have any Outstanding
           Year-End Options, the Transfer Restrictions described in Paragraph
6(e) with respect to any            Year-End Options and any Shares delivered in
respect thereto shall be removed, and such Outstanding            Year-End
Options (i) shall be exercisable by the representative of your estate or, to the
extent you specifically bequeath any of your Outstanding            Year-End
Options under your will in accordance with such procedures, if any, as may be
adopted by the Committee to an organization described in Sections 501(c)(3) and
2055(a) of the Code (or such other similar charitable organization as may be
approved by the Committee) (a “Charitable Beneficiary”), by the Charitable
Beneficiary, in either case in accordance with Paragraph 6(a) beginning on the
date that is as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee
and (ii) unless earlier terminated in accordance with the terms of this Award
Agreement, shall remain exercisable until the Expiration Date.
          (c) Other Terminations of Employment. Subject to Paragraphs 5(b) and
5(c), upon the termination of your Employment for any reason (other than death
or Cause), but subject to Paragraph 10(g), your then Outstanding Vested
           Year-End Options shall be exercisable in accordance with Paragraph
6(a) beginning on the Initial Exercise Date and, unless earlier terminated in
accordance with the terms of this Award Agreement, shall remain exercisable
until the Expiration Date.
          (d) Change in Control. Notwithstanding anything to the contrary in
this Award Agreement, if a Change in Control shall occur, and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, as provided in Paragraph 4(d), all of your
           Year-End Options that were Outstanding but that had not yet become
Vested immediately prior to your termination of Employment, shall become Vested,
and all of your Outstanding Vested            Year-End Options shall become
exercisable and, unless earlier terminated in accordance with the terms of this
Award Agreement, shall remain exercisable until the Expiration Date and the
Transfer Restrictions described in Paragraph 6(e) with respect to any           
Year-End Options and any Shares delivered in respect thereto shall be removed.
          (e) Transfer Restrictions on Shares after Exercise. Subject to
Paragraphs 6(b), 6(d) and 10(g), notwithstanding any other provision of this
Award Agreement, (i) (A) no sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition of (including
through the use of any cash-settled instrument) any Shares acquired in
connection with the exercise of your            Year-End Options, whether
voluntarily or involuntarily by you; and (B) no exercise of any           
Year-End Options involving the sale of Shares acquired in respect of such
exercise (the restrictions in clauses (i)(A) and (i)(B) of this Paragraph 6(e)
being referred to collectively as the “Transfer Restrictions”) may be effected
before the first anniversary of the Initial Exercise Date (the “Transferability
Date”), and any purported sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge, other disposition or exercise in
violation of the Transfer Restrictions shall be void; and (ii) if and to the
extent Shares subject to your            Year-End Options are certificated, the
certificates representing such Shares, shall bear a legend specifying that such
Shares are subject to the restrictions described in this Paragraph 6(e) and GS
Inc. shall advise its transfer agent to place a stop order against the transfer
of such Shares in violation of such Transfer Restrictions. Any Shares acquired
in connection with any exercise of your            Year-End Options prior to the
Transferability Date shall be held in the Custody Account or other account
designated by the Firm. Within 30 Business Days after the Transferability Date
(or any other date for which removal of the Transfer Restrictions is called
for), GS Inc. shall take, or shall cause to be taken, such steps as may be
necessary to remove the Transfer Restrictions.

-4-



--------------------------------------------------------------------------------



 



     7. Delivery. Subject to Section 6(e), unless otherwise determined by the
Committee, or as otherwise provided in this Award Agreement, including, without
limitation, Paragraphs 10 and 11, after receipt of payment of the Exercise Price
in respect of a            Year-End Option, a Share shall be delivered by
book-entry credit to the Custody Account maintained by you, and until the
Transferability Date, shall be subject to the Transfer Restrictions.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to the provisions of Section 3.21.1 of the Plan, as a
result of which delivery of your Shares may be delayed. In accordance with
Section 1.3.2(h) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable upon the exercise of all or
any portion of your            Year-End Options, the Firm may deliver cash,
other securities, other Awards or other property, and all references in this
Award Agreement to deliveries of Shares shall include such deliveries of cash,
other securities, other Awards or other property.
     8. Repayment. The provisions of Section 2.3.5 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such exercise were not satisfied) shall apply to this Award.
     9. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, and without limiting
any permitted transfer in accordance with Paragraph 10(g), the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 9 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of            Year-End
Options may transfer some or all of their            Year-End Options through a
gift for no consideration to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.
     10. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares upon exercise of your            Year-End
Options is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s            fiscal year), the Firm may, in its sole discretion,
require that that you provide amounts for a reserve in connection with which the
Firm may execute a sale for such number of shares that may be deliverable in
respect of your            Year-End Options(s) (or any other Outstanding Awards
under the Plan) as the Firm determines is advisable or necessary in connection
with any actual, anticipated or potential tax consequences related to your
separate employment contracts.
     (b) If you are or become a Managing Director, your rights in respect of
your            Year-End Options are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
     (c) Your rights in respect of your            Year-End Options are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.
     (d) You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.

-5-



--------------------------------------------------------------------------------



 



     (e) You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares, hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your            Year-End Options in accordance with such
rules and procedures as may be adopted from time to time with respect to sales
of such Shares (which may include, without limitation, restrictions relating to
the timing of sale requests, the manner in which sales are executed, pricing
method, consolidation or aggregation of orders and volume limits determined by
the Firm). In addition, you understand and agree that you shall be responsible
for all brokerage costs and other fees or expenses associated with your Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the exercise of your            Year-End Options or the sale of
Shares delivered to you hereunder.
     (f) Without limiting the application of Paragraph 6(e), GS Inc. may affix
to Certificates representing Shares issued pursuant to this Award Agreement upon
exercise of your            Year-End Options any legend that the Committee
determines to be necessary or advisable (including to reflect any restrictions
to which you may be subject under a separate agreement with GS Inc.). GS Inc.
may advise the transfer agent to place a stop order against any legended Shares.
     (g) Without limiting the application of Paragraph 5(b), if:
     (i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment your continued holding of your            Year-End Options
would result in an actual or perceived conflict of interest (“Conflicted
Employment”); or
     (ii) following your termination of Employment other than described in
Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
           Year-End Options that are Vested;
then, in the case of Paragraph 10(g)(i) above, the condition set forth in
Paragraph 5(a) shall be waived with respect to any            Year-End Options
you then hold that had not yet become Vested (as a result of which such
           Year-End Options shall become Vested) and, in the cases of Paragraphs
10(g)(i) and 10(g)(ii) above, at the sole discretion of the Firm, (a) such
Outstanding Vested            Year-End Options shall be cancelled and as soon as
practicable after the Committee has received satisfactory documentation relating
to your Conflicted Employment (the “Release Date”) you shall receive a payment
equal to the excess (if any) of (x) the Fair Market Value of a Share on the
Business Day immediately prior to the Release Date multiplied by the number of
your            Year-End Options that were Outstanding and Vested immediately
prior to such cancellation over (y) the Exercise Price multiplied by the number
of such Outstanding Vested            Year-End Options; (b) both the Initial
Exercise Date and Transferability Date shall become the Release Date or (c) if
and to the extent provided in any procedures adopted by the Committee, you may
be permitted to transfer your Outstanding Vested            Year-End Options for
value to a party or parties acceptable to the Firm (which may include the Firm).
Notwithstanding anything else herein, the actions described in this
Paragraph 10(g) shall be permitted only at such time and if and to the extent as
would not result in the imposition of any additional tax to you under
Section 409A of the Code (which governs the taxation of certain deferred
compensation).
     11. Right of Offset. The obligation to deliver Shares under this Award
Agreement upon exercise of your            Year-End Options is subject to
Section 3.4 of the Plan, which provides for the Firm’s right to offset against
such obligation any outstanding amounts you owe to the Firm and any amounts the
Committee deems appropriate pursuant to any tax equalization policy or
agreement.

-6-



--------------------------------------------------------------------------------



 



     12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     13. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

     
 
  THE GOLDMAN SACHS GROUP, INC.
 
   
 
 
     By:
 
       Name:
 
       Title:

-8-